Citation Nr: 0901019	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-35 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left and 
right eye disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The veteran had active service from May 1943 to November 
1945. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona. 

The Board notes that in his VA Form 9 received in November 
2007, the veteran requested a hearing before a Veterans Law 
Judge sitting at the local RO.  However, in correspondence 
dated in September 2008, he withdrew his request. 

It is noted that the characterization of the disability for 
which service connection was initially denied in August 1977 
was an "eye disability."  Therefore, although the 
disability has since been characterized as "loss of sight," 
"glaucoma," and "ptergyium," these are all found to have 
been encompassed within the initial denial.   
Therefore, there is no basis for treating the new 
characterizations as original claims.  
See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008). 


FINDINGS OF FACT

1. In an unappealed August 1977 rating decision, the RO 
denied service connection for a bilateral eye disability.

2. Evidence submitted since the RO's August 1977 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The August 1977 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for bilateral eye disability is final.  
38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence received subsequent to the August 1977 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for a 
bilateral eye disability have not been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board also calls attention to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That case addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both as to the underlying service connection claim and as to 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

Here, the veteran was sent a VCAA notice letter in January 
2006, prior to the initial April 2006 RO decision in this 
matter.  This letter did not satisfy the requirements under 
Kent, and this deficiency is presumed to be prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
However, the presumption of prejudice has been overcome, as 
will be discussed below.

To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law. See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the September 2007 statement of the case 
set forth the standard for new and material evidence required 
to reopen the claim and the standard to establish service 
connection.  That correspondence also informed the veteran of 
the basis for the prior final denial.  As a reasonable person 
would understand the requirements of the veteran's claim 
based on the statement of the case, the notice deficiencies 
do not affect the essential fairness of the adjudication. 
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Regarding the Dingess requirements, an April 2007 
communication advised the veteran of the laws regarding 
degrees of disability and effective dates for any grant of 
service connection.  To the extent that such notice was 
untimely, the matter was readjudicated in September 2007.  In 
any event, as  no new disability rating or effective date for 
award of benefits will be assigned as the claims for service 
connection were denied, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Regarding the duty to assist, VA has obtained service medical 
records, assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  

The veteran requested information verifying his service and 
character of discharge for his pension claim, was provided 
induction and discharge information and was informed by the 
VA that any additional records may have been lost due to 
fire.  In this regard, the Board acknowledges the veteran's 
assertions that additional service treatment records remain 
outstanding.  On this point, the Court has held that in cases 
where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).

Based on the foregoing, VA has substantially complied with 
the notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.

New and Material Evidence

A claim of entitlement to service connection for bilateral 
eye disability was first raised in July 1977.  That claim was 
denied by the RO in 1977.  The veteran did not appeal that 
decision and it became final.  38 U.S.C.A. § 7105.  The issue 
was subsequently considered by the RO in July 1996.  However, 
while a rating decision in July 1996 is of record, there is 
no letter of transmission to the veteran nor any indication 
that the veteran received a letter describing his appellate 
rights.  As such, the Board will not find the 1996 decision 
to be final.  Therefore the August 1977 rating decision is 
deemed to be the last final decision in this case. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a). New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. Id. When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The RO initially denied the claim in August 1977 based on the 
absence of evidence showing an eye disease or disability 
related to the veteran's service.  It was noted that the 
veteran was treated in service for a left eye contusion but 
the RO concluded that this in-service injury was not related 
to any current disability the veteran might have, explaining 
that a contusion is an acute condition.  As there were no 
residuals shown on discharge in November 1945, the contusion 
was presumed to have resolved.  The RO also reviewed post-
service medical notes from which found that the veteran was 
treated for iritis in the left eye in 1967 and pterygium in 
1973. However, neither of those disorders were linked to 
active service.  The veteran did not appeal that decision and 
it became final.  See 38 C.F.R. § 7105.  

Evidence submitted since the August 1977 rating decision 
consists of a May 1996 VA examination and a July 2007 private 
medical report.

The June 1996 Compensation and Pension examination found that 
the veteran's right eye had no light perception, and was 
aphakic with optic atrophy. It also found that the left eye 
had minimal nuclear sclerosis and normal fundus. The veteran 
was diagnosed with painless absolute glaucoma with optic 
atrophy.  However, the examination did not provide any 
opinion as to the etiology of these disorders. While the 
examination establishes that the veteran had glaucoma it does 
not further substantiate his service connection claim as it 
does not indicate continuity of symptoms back to service or 
contain a nexus opinion between the veteran's current 
disability and his service.  

In a July 2007 letter, Dr. R.R., the veteran's personal 
physician, provided a history of his treatment of the veteran 
since 1990 as well as a history of the veteran's eye 
conditions.  The letter described the veteran's reports of 
vision loss in his right eye due to a blunt injury in the 
mid-1950s.  Also in the report, Dr. R.R. noted that at the 
time of the first examination in 1990 he found the veteran to 
have severe angle-recession glaucoma of the right eye and a 
normal left eye with early cataract formation.  Dr. R.R. 
described the surgical procedures the veteran had over the 
years and reported that as of the veteran's last visit in 
April 2005 the veteran's right eye was found to have no light 
perception, pseudophakic bullous keratopathy and was aphakic. 
Dr R.R stated that he could not comment as to whether any of 
the veteran's ocular conditions were caused or exacerbated by 
any in service chemical exposure.  At no point in his report 
did Dr. R.R. provide a nexus opinion linking any of the 
veteran's current eye conditions to his service or any 
incident or exposure during that time.   

Again, the July 2007 letter written by Dr. R.R. contains the 
veteran's reported medical history to include eye trauma in 
the 1950s.  The Board notes that the documented in-service 
eye trauma occurred in 1945, not in the 1950s.  However, more 
importantly, the information in the July 2007 letter is 
merely a report of the veteran's recollections, and does not 
constitute probative evidence as to the etiology of an eye 
disability. 

In summary, the evidence received since the August 1977 
rating decision is cumulative and duplicative of that 
evidence of record at the time of the previous, August 1977, 
decision.  It does not relate to an unestablished fact 
necessary to substantiate the claim.  Indeed, the evidence in 
August 1977 failed to demonstrate that a current eye 
disability was causally related to active service.  Such 
evidence remains lacking here.  Accordingly, the recently 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim for service connection for an eye 
disease.  Therefore, the requirements for new and material 
evidence under 38 C.F.R. § 3.156(a) have not been met, and 
there is no basis to reopen the claim.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim to reopen the previously denied claim for service 
connection for bilateral eye disease is denied



____________________________________________

ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


